Citation Nr: 1502163	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  09-25 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected left knee disability.

2.  Entitlement to service connection for a right foot bunion, to include as secondary to service-connected left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1974 to February 1975.

With regard to the Veteran's claim for a low back disorder, the issue comes to the Board of Veterans' Appeals (Board) on appeal from an October 1999 rating decision issued the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  With regard to the Veteran's claim for a right foot disorder, the issue comes to the Board on appeal from a November 2007 rating decision issued by the RO in St. Petersburg, Florida.  These issues were previously before the Board in September 2013, at which time the Board determined that new and material evidence sufficient to reopen his claim for service connection for a low back disorder had been received and remanded both claims for additional development.  The case now returns for further appellate review.

In December 2013 and January 2014, the Veteran submitted additional evidence with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. 
§ 20.1304(c) (2014).  Therefore, the Board may properly consider such newly received evidence. 

This appeal is was being processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.   

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Where remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Regarding the low back disorder, in the September 2013 remand, the Board found that the August 2010 and August 2011 VA examinations were inadequate to decide such issue.  With regard to the August 2010 opinion, while the examiner determined that the Veteran's back disorder was at least as likely as not related to his service-connected left knee disorder, he failed to support his opinion with any rationale.  As to the August 2011 VA examination, the Board found that the opinion offered failed to adequately address whether the Veteran's low back disorder was aggravated by his service-connected left knee disability.  The Veteran was, therefore, to be scheduled for a new examination, and an opinion was solicited that addressed whether the Veteran's low back disorder was a result of his military service, or was caused or aggravated by his service-connected left knee disability.  The examiner was asked to provide complete rationales for all opinions and conclusions reached.

In response to the Board's September 2013 remand, the Veteran was given another VA examination in November 2013 to address the etiology of his low back disorder.  The examiner diagnosed the Veteran's low back disorder as degenerative disc disease.  During the examination, the Veteran reported that he suffered from low back pain since 1983.  The examiner opined that it was less likely than not that the Veteran developed a low back disorder as a result of his military service or that such was caused or aggravated by his service-connected left knee disorder, to include an altered gait.  The examiner reasoned that the Veteran's age and significant repetitive movement were the likely cause of his degenerative disc disease.  The examiner pointed to the Veteran's short period of service, the Veteran's occupation following service, and the amount of time (30 years) between when the Veteran left service (1975) and when the Veteran's degenerative disability was diagnosed (2009).  However, the examiner did not explain why he determined that there was no aggravation of the Veteran's back disorder by his service-connected left knee disability.  Specifically, his reasoning only addressed whether the Veteran's back disability was related to service or was caused by his left knee disability.  

With regard to right foot disorder, the Board remanded the Veteran's claim due to inadequacies in a number of VA examinations.  First, the Board sought clarification concerning the March 2009 VA examination and May 2009 addendum opinion, after it was determined that there were conflicting conclusions in the examination.  Specifically, in March 2009, the VA examiner opined that the "[r]ight foot is more likely the result of the knees, left knee condition," but later opined, "[i]t is more likely than not there is more pain on his left knee secondary to the bunion of the feet, which he has and also the flat feet."  In May 2009, the examiner clarified the opinion, stating that the right bunion was likely caused by ill-fitting shoes or genetics, and not by the service-connected left knee.  Concerning the August 2011 VA examination and the September 2011 addendum opinion, the Board found that the examiner's conclusion, that the Veteran's right foot disorder (diagnosed during the examination as hallux valgus) "was less likely as not (less than 50/50 probability) caused by or a result of his left knee condition," was inadequate.  Specifically, the Board determined that the examiner failed to adequately address whether the Veteran's service-connected left knee disability aggravated the Veteran's right foot disorder.  The Veteran was to be scheduled for a new examination, and opinion was solicited that addressed whether the Veteran's right foot disorder was a result of his military service, or was caused or aggravated by his service-connected left knee disability.  The examiner was asked to provide complete rationales for all opinions and conclusions reached.

In response to the Board's September 2013 remand, the Veteran was given another VA examination in November 2013 to address the etiology of his right foot disorder.  The examiner diagnosed the Veteran's condition as hallux valgus, and found that condition had been diagnosed in 1995.  He opined that it was less likely than not that the Veteran developed a right foot disorder as a result of his military service or that such was caused or aggravated by his service-connected left knee disorder, to include an altered gait.  For rationale, the examiner stated that the Veteran had suffered from flat feet since childhood, and that flat feet, generalized arthritis, obesity, genetic predisposition, and footwear were significant factors for hallux valgus.  However, the examiner did not provide a rationale regarding his determination that the Veteran's right foot disorder was not caused or aggravated by his left knee disability.  

VA must ensure that any medical opinion is based on sufficient facts or data.  Jones v. Shinseki, 23 Vet. App. 382 (2010); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service connection or rating context if it contains only data and conclusions without reasoning or rationale.).  Despite the Board's instructions that the examiner provide rationale for any opinion offered, the November 2013 VA examiner failed to do so.  As the November 2013 VA examiner failed to include any rationale supporting its conclusions regarding secondary service connection, the Board concludes that an addendum opinion addressing such matter is necessary to decide the claims.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA examiner who conducted the Veteran's November 2013 examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims file (including the electronic claims file) and this REMAND have been reviewed.  If the November 2013 examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the full record, the examiner should offer an opinion on the following:

Low Back Disorder

(A)  Is the Veteran's low back disorder, diagnosed as degenerative disc disease, at least as likely as not (a 50 percent or higher degree of probability) caused by his service-connected left knee disability, to include an altered gait?

(B)  Is the Veteran's low back disorder, diagnosed as degenerative disc disease, at least as likely as not (a 50 percent or higher degree of probability) aggravated by his service-connected left knee disability, to include an altered gait?  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

Right Foot Disorder

(A)  Is the Veteran's right foot disorder, diagnosed as hallux valgus, at least as likely as not (a 50 percent or higher degree of probability) caused by his service-connected left knee disability, to include an altered gait?

(B)  Is the Veteran's right foot disorder, diagnosed as hallux valgus, at least as likely as not (a 50 percent or higher degree of probability) aggravated by his service-connected left knee disability, to include an altered gait?  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

In offering the opinion, the examiner is requested to fully review the claims file, to include the various medical records in the claims file that provide positive and negative opinion on the question of secondary service connection as outlined above.  The rationale for any opinion regarding causation or aggravation should be provided

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

